Case 1:18-cv-07831-PAC Document 42-9 Filed 02/15/19 Page 1 of 5




            EXHIBIT 7
        Case 1:18-cv-07831-PAC Document 42-9 Filed 02/15/19 Page 2 of 5
KAPLAN HECKER & FINK LLP                                                             350 Fifth Avenue
                                                                                             Suite 7110
                                                                                  NcwYork,NY 10118
Direct Dial: (212) 763-0883                                                            (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                          www.kJ.planheckcr.com

                                                                                   January 24, 2019


By Email

David W. Sanford, Esq.
Sanford Heisler Sharp, LLP
1350 Avenue of the Americas, 31st floor
New York, NY 10019
dsanford@sanfordheisler.com

       Re:     Irene Politis v. The Trustees ofColumbia University in the City of
               New York and Thomas Harford, No. l:18-cv-07831 (S.D.N.Y.)

Dear David:

        I write with respect to certain allegations made in Plaintiff Irene Politis's Amended
Complaint, filed on January 18, 2019, in the above-captioned action (ECF No. 26). Specifically,
in paragraphs 78 and 79 of the Amended Complaint, Ms. Politis asserts, contrary to fact and law,
that she was "forcibl[y] evict[ed]" from Columbia University housing as "direct retaliation" for
bringing the instant action. Defendant The Trustees of Columbia University in the City of New
York ("Columbia") requests that Ms. Politis immediately strike these allegations from her
Amended Complaint.

        As an initial matter, no one at Columbia has taken any action to "evict" Ms. Politis,
"forcibly" or otherwise. As you are aware, Ms. Politis has been permitted to live in Columbia
housing, despite no longer being a student at the University, since the fall semester of 2018. See
Emails between R. Kaplan and M. Firctog, Jan. 9-10, 2019, attached as Ex. A. During this time,
she has accrued an unpaid rent balance in excess of $8,000 for which Columbia has never sought
payment. id. Moreover, Columbia has never directed Ms. Politis to vacate her apartment. Id.
Despite these accommodations, on January 9, 2019, I received an email from your office stating
that Ms. Politis would be "vacating her apartment" on January 10, 2019, because Columbia"[was]
forcibly evicting" her. Id. After inquiring as to the factual basis of this allegation, I received no
substantive response. Plaintiff voluntarily moved out of her apartment on or around January 10,
2019. These facts cannot reasonably form the basis of Ms. Politis's "forcible eviction" allegations.

        Second, Ms. Politis's allegations of "forcible eviction" fail as a matter of law. As you
surely know, the term "forcible eviction" has an accepted and specific meaning under New York
law. See Lucas Ferrara, LANDLORD AND TENANT PRACTICE IN NEW YORK (2019), § 16:379
(forcible eviction requires a showing "that violence was either threatened or committed"). More
broadly, in order to be unlawfully evicted under New York law, a tenant must be subjected to:
(1) the "us[e] or threat[l of force to induce [her] to vacate" the apartment; (2) "conduct which
interferes with ... or disturbfs l fhcrl comfort, repose, peace or quiet ... in the use or occupancy"
      Case 1:18-cv-07831-PAC Document 42-9 Filed 02/15/19 Page 3 of 5
KAPLAN I !ECKER & FINK LLP                                                                           2


of the apartment; or (3) "conduct which prevents ... fher] from the lawful occupancy of [the
apartment] or ... induce[sl fhcrl to vacate" the apartment. N.Y.C. Admin. Code§ 26-521(a). As
you well know, no such actions occurred here, and neither the Amended Complaint nor our prior
email exchange identifies any facts to the contrary. Indeed, Ms. Politis's voluntary cessation of
occupancy cannot, by definition, even constitute eviction, much less "forcible eviction." See Video
Voice, Inc. v. Local T. V. Inc., 156 A. D.3d 848 (2d Dep't 2017).

         Accordingly, Columbia requests that Ms. Politis strike her allegations concerning the so-
called "forcible eviction" from the Amended Complaint and, more specifically, as a basis for any
claim of retaliation. Rule 11 imposes an "affinnative duty on each attorney to conduct a reasonable
inquiry into the viability of a pleading before it is signed." Gutierrez v. Fox, 141 F .Jd 425, 427
(2d Cir. 1998) (internal quotation marks omitted). A pleading violates Rule l l(b) if it is, inter
alia, "legally unreasonable, or factually without foundation," ED Capital, LLC v. Bloomfield Inv.
Res. Corp., 316 F.R.D. 77, 81 (S.D.N.Y. 2016) (quoting Wechsler v. Hunt Health Sys., Ltd., 216
F. Supp. 2d 347 (S.D.N.Y. 2002)), and "a court may impose sanctions on a party for refus[ingj to
withdraw an allegation or claim even after it [i]s shown to be inaccurate," Galin v. Hamada, 283
F. Supp. 3d 189, 202-03 (S.D.N.Y. 2017) (citation and internal quotation marks omitted)
(collecting cases), ajf'd, No. 17-2988, 2018 WL 4816772 (2d Cir. Oct. 4, 2018). See also Cameau
v. Nat'! Recovery Agency, Inc., No. 15-cv-2861, 2018 WL 4522104, at *7 (E.D.N.Y. Aug. 6, 2018)
(granting Rule 11 sanctions where it was "more likely than not that the factual support for the
allegations in the instant Complaint did not exist in the first instance"), report and recommendation
adopted, No. 15-cv-2861, 2018 WL 4853050 (E.D.N.Y. Sept. 28, 2018); Miller v. Bridgeport Bd.
of Educ., No. 3:12-cv-1287, 2014 WL 3738057, at *l (D. Conn. July 30, 2014) ("Rule 11 of the
Federal Rules of Civil Procedure allows for the award of sanctions when a party pleads facts that
she knows to be false."). In particular, Rule 11 sanctions are warranted where a plaintiff files a
"discrimination complaint that is tainted by allegations that fthc Court] conclude[s] are false and
that plaintiff knew to be false." Miller, 2014 WL 3738057, at *1. Such is the case here.

       The facts show that Ms. Politis voluntarily left Columbia housing and, simultaneously,
attempted to create a paper trail of a supposed forcible eviction to bolster her retaliation claim. See
Ex. A. Ms. Politis's allegations fly in the face of "the principal objective of the imposition of
Rule 11 sanctions," which is "the deterrence of baseless filings and the curbing of abuses," Caisse
Nationale de Credit Agricole-CNC'A, N. Y. Branch v. Va/corp, Inc., 28 F.3d 259, 266 (2d Cir.
1994), and, therefore, should immediately he stricken. If these allegations are not stricken within
21 days of service of this letter, pursuant to Rule 1l(c)(2) of the federal Rules of Civil Procedure,
Columbia will move for sanctions. In an abundance of caution, we also enclose a proposed Notice
of Motion. See Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682
F.3d 170, 175-77 (2d Cir. 2012).




                                               Roberta A. Kaplan
        Case 1:18-cv-07831-PAC Document 42-9 Filed 02/15/19 Page 4 of 5



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IRENE POLITIS,
                                     Plaintiff,

                      - against -

THE TRUSTEES OF COLUMBIA UNIVERSITY                             Oral Argument Requested
IN THE CITY OF NEW YORK, AND THOMAS
HARFORD,                                                              No. 1:18-cv-07831
                                     Defendants.




       NOTICE OF DEFENDANT’S MOTION FOR SANCTIONS PURSUANT TO
          RULE 11(c) OF THE FEDERAL RULES OF CIVIL PROCEDURE


               PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of Defendant’s Motion for Sanctions Pursuant to Rule 11(c) of the Federal Rules of Civil

Procedure, the Declaration of Roberta A. Kaplan in Support of Defendant’s Motion for Sanctions

Pursuant to Rule 11(c) of the Federal Rules of Civil Procedure and exhibits thereto, and all other

papers and proceedings herein, Defendant The Trustees of Columbia University in the City of New

York (“Defendant”), by and through its counsel, will move this Court, before the Honorable Paul

A. Crotty, United States District Judge, United States Courthouse, 500 Pearl Street, New York,

New York 10007, at a date and time to be determined by the Court, for an Order, pursuant to

Rule 11(c) of the Federal Rules of Civil Procedure, granting sanctions against Plaintiff Irene Politis

(“Plaintiff”) and Sanford Heisler Sharp, LLP for making allegations contrary to facts known to

Plaintiff and contained in documents in Plaintiff’s possession in contravention of Rule 11(b)(3) of

the Federal Rules of Civil Procedure, including sanctions in the form of: (i) striking the relevant

portions of the Amended Complaint; (ii) attorneys’ fees incurred due to Plaintiff’s and her

                                                   1
          Case 1:18-cv-07831-PAC Document 42-9 Filed 02/15/19 Page 5 of 5



counsel’s sanctionable conduct; and (iii) such other and further relief as the Court deems just and

proper.

Dated: January 24, 2019

                                                            Respectfully submitted,



                                                            Roberta A. Kaplan
                                                            Gabrielle E. Tenzer
                                                            Alexandra Elenowitz-Hess
                                                            KAPLAN HECKER & FINK LLP
                                                            350 Fifth Avenue, Suite 7110
                                                            New York, NY 10118
                                                            (212) 763-0883
                                                            rkaplan@kaplanhecker.com
                                                            gtenzer@kaplanhecker.com
                                                            ahess@kaplanhecker.com

                                                            Attorneys for Defendant
                                                            The Trustees of Columbia University
                                                            in the City of New York




                                                2
